Case 2:19-mj-03676-MF Document 12 Filed 01/13/20 Page 1 of 2 PagelD: 50

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA, )
Plaintiff,
V. ) No. 2:19-nj-03676-MF-1
JONATHAN L. XIE,
Defendant.

DEFENDANT’S MOTION FOR LEAVE
TO SUBSTITUTE COUNSEL OF RECORD

Defendant, JONATHAN L. XIE, by and through his attorney, THOMAS ANTHONY
DURKIN,' pursuant to the Due Process and Effective Assistance of Counsel Clauses of the Fifth
and Sixth Amendments to the Constitution of the United States, respectfully moves this Court for
its Order granting Mr. Durkin leave to substitute as his attorney of record, and granting his
present, court-appointed attorney of record, KEVIN CARLUCCI of the Federal Public
Defenders Office, leave to withdraw.

In support of this motion, Defendant, through counsel, states as follows:

1. On May 21, 2019, Defendant was arrested pursuant to a Criminal Complaint
alleging, among other things, an attempt to provide material support or resources to a designated
Foreign Terrorist Organization in violation of 18 U.S.C. § 2339B(a)(1), as well as violations of
18 U.S.C. § 1001(a)(2), and 18 U.S.C. § 875(c). At Defendant’s initial appearance on the same
day, Mr. Carlucci was appointed to represent Defendant pursuant to the Criminal Justice Act.

a. On December 30, 2019, Mr. Durkin was formally engaged by Defendant’s family

 

' Mr. Durkin simultaneous with the filing of this motion has also filed a motion for leave to appear Pro
Hac Vice pursuant to Local Criminal Rule 44.1
Case 2:19-mj-03676-MF Document 12 Filed 01/13/20 Page 2 of 2 PagelD: 51

to represent Defendant in the instant case. On January 2, 2020, Mr. Durkin met with Defendant
and Mr. Carlucci at the Essex County Jail; and Defendant consented to his family’s decision to
hire Mr. Durkin.
3. Defendant and his family wish for Mr. Durkin and undersigned counsel to
represent him in this matter and consents to permitting Mr. Carlucci leave to withdraw.
4, Mr. Carlucci has been advised of this motion to substitute and he has no objection
to the granting of this motion.
oy For all of the above reasons, Defendant hereby requests that Mr. Durkin be
permitted to substitute as his attorneys of record, and that Mr. Carlucci’s appointment under the
Criminal Justice Act be terminated.
Respectfully submitted,
/s/ Thomas Anthony Durkin

THOMAS ANTHONY DURKIN
Attorney for the Defendant.

 

DURKIN & ROBERTS
515 Arlington Place

Chicago, Illinois 60614
(312) 981-0123

FULL

tdurkin@durkinroberts.com
